Citation Nr: 0408849	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  92-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent effective October 24, 1994; in excess of 30 percent 
effective November 7, 1996; in excess of 50 percent effective 
February 14, 1997; and in excess of 30 percent effective 
March 10, 1999, for post traumatic stress disorder (PTSD.)  

2.  Entitlement to a disability rating in excess of the 30 
percent rating currently in effect for PTSD.

3.  Entitlement to service connection for residuals of 
alcohol abuse (including hepatitis) and for residuals of 
multiple substance abuse as secondary to service connected 
PTSD.  

4.  Entitlement to special monthly compensation based on 
having one disability rated as 100 percent disabling and 
additional disabilities rated as at least 60 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active duty from October 1966 to March 1971 
and from July 1971 to June 1972.

In a June 1995 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for PTSD.  
The veteran appealed that decision to the Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court), and as the result of a Joint Motion for Remand in 
April 1996 the Court remanded the veteran's appeal to the 
Board for further development and adjudication.  The Board in 
turn remanded the case to the Department of Veterans Affairs 
(VA) Regional Office (RO), and in an April 1997 rating 
decision the RO granted service connection for PTSD.  Because 
the RO granted the benefit sought on appeal, the veteran's 
notice of disagreement pertaining to the denial of service 
connection for PTSD ceased to be valid in terms of conferring 
jurisdiction on the Board for that issue.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  In a December 1998 order the 
Court dismissed an appeal filed by the veteran on the basis 
that the Court did not have jurisdiction of an appeal by the 
veteran.

In the April 1997 rating decision the RO assigned an 
effective date of October 24, 1994, for the grant of service 
connection, assigned a non-compensable rating effective with 
that date, and assigned a 10 percent rating effective 
February 25, 1997.  In April 1997 the veteran submitted a 
notice of disagreement with the ratings assigned for PTSD and 
the effective dates for the grant of service connection and 
the assigned ratings.  He was provided a statement of the 
case in May 1997 that included the rating criteria for PTSD 
and the RO's rationale for the assigned ratings.  In July 
1997 he submitted a substantive appeal on the issue of the 
assigned ratings.

In a July 1997 rating decision the RO denied entitlement to 
service connection for depression, anxiety, headaches, 
irritable bowel syndrome, a stomach disorder, a heart 
disorder, hypertension, dizziness, the residuals of alcohol 
abuse, and the residuals of multiple substance abuse, all of 
which the veteran claimed were secondary to PTSD.  The RO 
also denied entitlement to special monthly compensation in 
accordance with 38 U.S.C.A. § 1114(s) (West 1991).  The 
veteran has also perfected an appeal of the July 1997 
decision.

In May 1997 the veteran claimed entitlement to a total 
disability rating based on individual unemployability.  The 
RO did not address that issue in the July 1997 rating 
decision, and in July 1997 the veteran submitted a statement 
that was interpreted as a notice of disagreement with the 
RO's failure to award entitlement to a total disability 
rating.  See Isenbart v. Brown, 7 Vet. App. 537, 541 (1995), 
reconsideration denied July 25, 1995 (a notice of 
disagreement can pertain to the RO's failure to adjudicate an 
issue).  In a January 2000 rating decision the RO denied 
entitlement to a total disability rating, and subsequently 
provided the veteran a statement of the case pertaining to 
that issue.  The veteran then perfected an appeal of the 
denial of a total disability rating based on individual 
unemployability.

In a January 2000 rating decision the RO increased the 
disability rating for PTSD from zero to 10 percent effective 
October 24, 1994; to 30 percent effective November 7, 1996; 
from 30 to 50 percent effective February 14, 1997; and 
reduced the rating from 50 to 30 percent effective March 10, 
1999.  The veteran has not withdrawn his appeal of the 
assigned ratings, and has continued to argue that a higher 
disability rating is warranted for all specified time 
periods.  The Board finds, therefore, that the issue of the 
disability rating assigned for PTSD remains in contention.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (a claim 
remains in controversy if the RO awards less than the maximum 
available benefit).

The veteran's subsequent appeals were previously before the 
Board in September 1997 and September 1998, at which times 
they were remanded to the RO for additional development.  

In September 2000, the Board denied entitlement to an 
increased evaluation for PTSD in excess of 10 percent 
effective October 24, 1994, to November 7, 1996; in excess of 
30 percent effective November 7, 1996 to February 14, 1997; 
in excess of 50 percent effective February 14, 1997, to March 
10, 1999; and in excess of 30 percent effective March 10, 
1999.  The Board also denied as not well grounded, claims of 
entitlement to service connection for depression, anxiety, 
headaches, irritable bowel syndrome, a stomach disorder, a 
heart disorder, hypertension, dizziness, the residuals of 
alcohol abuse (including hepatitis), and the residuals of 
multiple substance abuse.  Claims for special monthly 
compensation and TDIU were also denied.  An issue of 
entitlement to an earlier effective date for a grant of 
service connection for PTSD was remanded by the Board for the 
issuance of a statement of the case.  The Board also 
determined that the veteran's appeal of the RO's failure to 
provide a medical examination was moot.  

The appellant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (CAVC).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, which, among other things, 
heightened VA's duty to assist the veteran.  VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In Holliday v. Principi, 14 Vet. App. 280 (2001), the CAVC 
concluded that all provisions of the VCAA are potentially 
applicable to all claims for VA benefits, but that the CAVC 
cannot determine in the first instance the specific 
applicability of the VCAA to a particular case.  14 Vet App. 
at 290.

In March 2001, the Secretary filed a motion for remand and to 
stay proceedings.  In its motion, the party requested that 
the CAVC vacate and remand the previous denial for further 
proceedings to consider the provisions of VCAA as interpreted 
by the CAVC's decision in Holliday. 

On April 25, 2001 the CAVC vacated and remanded the above 
issues for readjudication.  The remanded issue of entitlement 
to an earlier effective date for a grant of service 
connection for PTSD and the mooted appeal of the RO's failure 
to provide a medical examination are not the subject of this 
Court remand.

Pursuant to the CAVC's remand, this case was returned to the 
Board for further appellate review.  In September 2002 the 
Board disposed of the veteran's claims of entitlement to 
service connection for depression, anxiety, headaches, 
irritable bowel syndrome, a stomach disorder, a heart 
disorder, hypertension and dizziness with consideration of 
the VCAA in accordance with the CAVC's remand.

The Board deferred consideration and undertook additional 
development on the issues of entitlement to a disability 
rating in excess of 10 percent effective October 24, 1994; in 
excess of 30 percent effective November 7, 1996; in excess of 
50 percent effective February 14, 1997; and in excess of 30 
percent effective March 10, 1999, for PTSD.  

The Board also undertook additional development on the issues 
of entitlement to service connection for residuals of alcohol 
abuse (including hepatitis), and the residuals of multiple 
substance abuse, claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).  The Board also 
deferred consideration of the veteran's claims for 
entitlement to special monthly compensation based on one 
disability rated as 100 percent disabling and additional 
disabilities rated as at least 60 percent disabling and for 
entitlement to a total disability rating based on individual 
unemployability due to a service connected disability, 
pending the outcome of the additional development.  These 
enumerated issues have now been returned to the Board for 
further consideration.

The Board has recharacterized the issues concerning 
entitlement to an increased rating for PTSD, separating the 
issue involving staged ratings of PTSD that were made between 
October 24, 1994 and March 10, 1999 from the issue of 
entitlement to a rating in excess of that currently in 
effect.  This was necessitated by evidence recently received 
showing an increased rating is warranted in excess of the 
current 30 percent evaluation in effect for PTSD and also by 
due process concerns that continue to exist regarding the 
staged ratings that require a remand for the staged ratings.


FINDINGS OF FACT

1.  To the extent of the decision below, all evidence 
necessary for an equitable disposition of the veteran's claim 
has been developed.

2.  From August 1, 2003 the veteran's PTSD has been shown to 
be productive of total social and industrial impairment.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the veteran, 
from August 1, 2003 the criteria for a 100 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters and Factual Background

The Board notes that the recently obtained evidence reflects 
that it is more likely than not that the veteran is now 
entitled to a grant of a total disability evaluation for his 
current level of PTSD symptoms.

Regarding the issue of entitlement to a disability rating in 
excess of 10 percent effective October 24, 1994; in excess of 
30 percent effective November 7, 1996; in excess of 50 
percent effective February 14, 1997; and in excess of 30 
percent effective March 10, 1999 for PTSD, the Board is 
deferring consideration of this matter for due process 
purposes.  The veteran has yet to receive proper Veterans 
Claims Assistance Act of 2000 (VCAA) notification in regards 
to this staged rating issue, and it therefore remains open.  
Therefore the Board will defer discussion of the facts 
previously of record pertaining to the staged ratings.  

Regarding the issue of entitlement to TDIU, it is rendered 
moot effective the date of entitlement to a total evaluation.  
Prior to such date, consideration of the TDIU issue is 
likewise deferred for due process purposes in accordance with 
the VCAA.

In view of the above situation, the facts in this matter are 
limited to the newly obtained evidence addressing the current 
severity of the veteran's PTSD.  

Among the pertinent records is a VA Veterans Health 
Administration (VHA) medical opinion report addressing 
questions regarding the veteran's PTSD symptoms.  This 
opinion primarily discussed whether the veteran had an 
alcohol abuse disability that was related to his PTSD 
symptoms.  The opinion also discussed his PTSD 
symptomatology.  The opinion was based on a claims file 
review.  The specialist noted the history of the veteran 
having a diagnosis of PTSD as well as a significant history 
of polysubstance abuse.  The specialist referred to 2 VA 
examinations performed by the same examiner, Dr. R., in 1991 
and 1994 and opined that this examiner's opinion was 
particularly relevant.  The specialist noted that the 
findings from these particular examinations did not reflect 
full PTSD criteria, although some symptomatology was shown.  
The specialist suggested that over the years the veteran 
presented some elements of PTSD without meeting the full 
criteria.  The specialist opined that overall the 
documentation reviewed reflected PTSD symptoms which taken 
alone were of mild to moderate severity.  This examiner did 
not discuss findings of VA examinations after 1994, including 
the report of a February 1997 VA examination in which a panel 
of three psychiatrists is noted to have diagnosed chronic 
PTSD.

In March 2003 and May 2003, the veteran was provided notice 
of the VHA opinion, along with a copy of the opinion itself.  

In August 2003 the veteran's former employer sent a VA form 
21-4192, request for employment information, to the RO.  This 
stated that the veteran worked from August to November 2002 
and February 2003 as a cashier.  The veteran last worked in 
February 2003 and was said to have resigned because the job 
was too stressful and he could not handle the pressure.

The report of an August 2003 VA general examination is noted 
to have included an examination of the veteran and review of 
records both in his temporary claims file and his VA file.  
The general examination addressed physical complaints but the 
examiner noted that a psychiatric examination had also been 
conducted.

The report of an August 2003 VA psychiatric examination 
reflects that the reviewer reviewed the veteran's medical 
records from his claims file.  The examiner noted that the 
veteran underwent a compensation and pension examination in 
June 2002 and assessed with a Global Assessment of 
Functioning (GAF) score of 50 and that since that 
examination, he was examined in December 2002 for a Social 
Security examination.   The veteran indicated that he was 
awarded Social Security benefits three months ago.  The 
examiner noted that the veteran was currently in treatment at 
the Lincoln VA PTSD clinic, with his most recent visit in 
March 2003.  At that time the treating psychiatrist had 
stated that the veteran was not employable due to the 
chronicity of his symptoms.  The veteran was noted to have a 
GAF score of 48 at that time.  

The veteran indicated that his intrusive recollections and 
nightmares were at the same level as they had been in the 
past year, although his wife suggested that the nightmares 
had increased in the past year.  He continued to have a few 
combat veterans who he associated with, but did not talk 
about his experiences with anyone else.  He continued to have 
strong avoidant behaviors.  He described a specific trigger 
as helicopters, but rather than avoiding them he would go out 
to look at them and once he identified the type of 
helicopters he could relax.  He indicated that he was 
interested in gardening.  He continued to have emotional 
detachment and restricted range of affect.  He described 
having suicidal thoughts but indicated that therapy helped 
him not act on them.  He complained of increased difficulty 
maintaining sleep.  His anger had increased, but he was not 
physically assaultive.  He had some difficulty concentrating 
and very active hypervigilance and startle response.  

The veteran gave a history of having worked part time 
approximately a year ago at a convenience store.  He 
indicated he attempted to return to work in February 2003, 
but quit because his anxiety level got too high.  He was 
noted to live with his wife.

On mental status examination, he was alert and casually 
dressed.  His left knee was noted to be tapping throughout 
the interview and he seemed unaware of this.  He showed no 
signs of anger or hostility during the interview.  His affect 
was of being resigned, with emotional constriction.  His 
speech was of normal tone, volume and pacing.  There was no 
pressure of speech.  His thought content revealed no 
delusions, hallucinations, grandiosity or paranoia.  Content 
of thought was about day-to-day activities.  He seemed 
frustrated to be unable to tolerate work because he did enjoy 
the camaraderie that came with the job.  His thought process 
was goal oriented.  There was minimal circumstantiality.  
There was no looseness of association or flight of ideas.  

He was oriented to time, person, place and situation.  He 
could remember three items immediately and 1/3 for delayed 
recall.  Rather than a major cognitive problem, it seemed 
anxiety problems that caused his difficulties concentrating.  
He had 2 mistakes out of 6 doing serial 7's and again this 
seemed to be due to anxiety rather than cognitive impairment.  
He acknowledged a long history of drug and alcohol problems 
and admitted still drinking on occasion.  He indicated this 
happened infrequently and he was aware of the risks from 
drinking.  The examiner opined that the veteran's drinking 
did not appear to have been a factor in his inability to 
work.  The veteran was found to have the capacity to manage 
his funds and was not a danger to himself or others.  Further 
testing was not indicated.

The examiner opined that the veteran's PTSD symptoms render 
him unemployable.  The diagnosis was PTSD and alcohol 
dependence in partial remission.  His current GAF score was 
46, indicating serious symptomatology.

The examiner further opined that the veteran's PTSD continued 
and appeared to be somewhat increased in intensity.  At the 
current level of intensity at this point, he was not able to 
maintain the necessary interpersonal relating skills and 
concentration skills to be gainfully employed.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  In assessing the degree of disability of a service-
connected disability, the disorder is viewed in relation to 
its whole history.  38 C.F.R. § 4.1, 4.2.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history. 
38 C.F.R. § 4.2, 4.41 (2002). However, "the regulations do 
not give past medical reports precedent over current 
findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

During the pendency of this appeal, the laws and regulations 
governing the evaluation of mental disorders were changed, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125, 4.126, 
4.130, as amended by 61 Fed. Reg. 52,695-52,702 (October 8, 
1996); see also VAOPGCPREC 11-97.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of appeals for Veterans Claims (CAVC) 
held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless otherwise provided by Congress.

VA's General Counsel interpreted Karnas to mean that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of the 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-00.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
determined that the VCAA had no retroactive application to 
claims pending on the date of the VCAA's enactment, November 
9, 2000.  Kuzma involved a situation where the Board's 
decision denying the claim was entered prior to the VCAA.  
Under Kuzma, Karnas, supra, and Holliday v. Principi, 14 Vet. 
App. 280 (2001), were overruled to the extent that they 
conflict with Supreme Court and CAFC precedent.  However, 
Karnas apparently remains in effect in adjudicating increased 
rating cases in which a diagnostic code has been revised 
during the pendency of the appeal.  

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there has been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.

In this regard, the Board notes the CAVC's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC 9-93, which 
defined definite social and industrial impairment as 
impairment which is "distinct, unambiguous and moderately 
large in degree."  A 50 percent evaluation was warranted for 
considerable social and industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the revised criteria, PTSD is rated under the "General 
Rating Formula for Mental Disorders," Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2003).  These criteria contemplate that a 
10 percent disability evaluation should be assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.
According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2003).  

In addition, the evaluation must be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2003).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2003).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Scores ranging from 21 to 30 reflect behavior considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Preliminary Matter: Duty to Notify & to Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The CAFC in 
Kuzma, supra, held that § 3a (5103a) of the VCAA (the 
provisions regarding duty to notify and duty to assist) are 
not retroactively applicable to claims pending when the VCAA 
was enacted, thereby overruling, in part, Karnas, supra.  The 
Board's September 2000 decision was final before the 
enactment of the VCAA; nevertheless, the Board has been 
directed by the Court to consider this case under the 
provisions of the VCAA, and the Board will, therefore, do so. 

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, the VCAA provides that VA 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met.  

All available service medical records have been obtained, and 
the veteran has not alleged that additional service medical 
records exist that have not been associated with the claims 
file.  VA medical records were obtained.  

The Board also developed the case by affording the veteran VA 
examinations including the most recent examination done in 
August 2003.  The Board also requested an expert medical 
opinion through the VA Veterans Health Administration (VHA) 
that also addressed the veteran's PTSD symptoms.  

The development the Board sought was completed in that the 
nature and severity of PTSD were addressed through the 
medical evaluation that the Board had requested.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

In addition, the RO informed the veteran in the rating 
decision granting service connection, Statement of the Case, 
and Supplemental Statements of the Case of the information, 
medical evidence, or lay evidence necessary to support his 
claim.  The Board's remands of September 1997 and September 
1998 further advised the veteran of evidence needed to 
support his claim.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim. 

In any event, any deficiencies in the duties to notify and to 
assist constitute harmless error and are not prejudicial to 
the appellant in view of favorable determination as further 
addressed below.

Increased Evaluation

Initially, the Board observes that the evidence of record 
provides a very mixed picture of the veteran's PTSD and the 
extent to which it impairs his social and industrial 
functioning.  A review of the February 2002 VHA opinion 
suggests that the veteran's PTSD symptoms when taken alone 
were of mild to moderate severity.  However this opinion was 
made based only on review of the claims file, not with 
examination of the veteran.  Furthermore the focus of the VHA 
opinion was more on the veteran's alcohol abuse problems as 
they related to his PTSD symptoms.  Finally, the VHA opinion 
did not appear to fully consider evidence after the 1994 VA 
examination.

Outweighing the findings of this opinion is the August 2003 
VA examination which appears to be based on an examination of 
the veteran and examination of VA records, including some 
recent records not yet associated with the permanent claims 
file.  Following this examination, the examiner opined that 
the veteran's PTSD symptoms were serious, with a GAF score of 
46.  This examiner also stated emphatically that the 
veteran's PTSD symptoms render him unemployable.  

Given this evidence, the Board finds that the veteran's PTSD 
symptoms meet the criteria of a 100 percent evaluation under 
the older more favorable rating formula for PTSD which 
required the symptoms to be of such severity that the 
individual had to be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

His degree of social and occupational impairment also meets 
the criteria for at least a 70 percent, but are of such an 
extent that with application of reasonable doubt, they appear 
to more closely resemble the specific symptoms resulting in 
total impairment of social and industrial functioning 
outlined in the criteria for a 100 percent evaluation under 
the current Diagnostic Code 9411.  38 C.F.R. § 4.7 (2003).  

The Board finds that this 100 percent evaluation is in effect 
as of the date of the August 1, 2003 VA examination of 
record.  The Board is deferring consideration of entitlement 
to increased ratings for PTSD prior to this date pending 
further development and due process considerations which will 
be addressed in the remand portion of this decision. 




ORDER

Entitlement to a 100 percent evaluation for PTSD is granted 
from August 1, 2003.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

To date, the RO has not sent a notification letter 
specifically advising the veteran about the VCAA pursuant to 
Quartuccio, although it is noted to be cited in the December 
2002 Statement of the Case.  Therefore, the RO's actions have 
not met the requirements of the VCAA.  

Furthermore, the Board notes that there appears to be 
additional evidence including VA treatment records from 2002 
to 2003 that have yet to be associated with the claims file.  
The Board notes that mention was made of a "temporary c 
file" in the August 2003 VA examination.  
 
The examiner in the August 2003 VA psychiatric examination 
cited VA treatment records and examination reports that are 
not currently associated with the claims file.  These records 
include a VA examination said to have taken place in June 
2002 and VA treatment records from the Lincoln PTSD program 
through 2003.  The Board notes that the most recent VA 
records on file are dated up to April 1999.  Also mentioned 
was an examination for Social Security benefits said to have 
taken place in December 2002 and a statement by the veteran 
indicating he was awarded Social Security benefits three 
months earlier.

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  With regard to the issues of a 
disability rating in excess of 10 percent 
effective October 24, 1994; in excess of 
30 percent effective November 7, 1996; in 
excess of 50 percent effective February 
14, 1997; and in excess of 30 percent 
effective March 10, 1999, for PTSD; 
service connection for residuals of 
alcohol abuse (including hepatitis) and 
for residuals of multiple substance abuse 
as secondary to service connected PTSD; 
special monthly compensation based on 
having one disability rated as 100 
percent disabling and additional 
disabilities rated as at least 60 percent 
disabling; and entitlement to a TDIU for 
any appropriate period prior to August 1, 
2003, the VBA AMC should issue a 
notification letter advising the veteran 
about the VCAA.  See Quartuccio, supra.

3.  The VBA AMC should determine whether 
a "temporary C file" containing 
evidence other than that already of 
record exists and if so, should associate 
the contents of such C file with this 
permanent claims file. 

4.  The VBA AMC should contact the Social 
Security Administration to obtain copies 
of any disability determination it has 
made for the appellant and copies of the 
medical records upon which any such 
decision was based, including the 
December 2002 examination.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file. Note:  If 
a temporary claims file containing the 
complete Social Security records is 
obtained, then it will not be necessary 
to obtain them via contacting the Social 
Security Administration.  
 
5.  The VBA AMC should obtain all 
available VA records from April 1999 to 
the present, to include the VA records 
from the Lincoln VA PTSD clinic through 
2003 and to the present.  The VBA AMC 
should also obtain the report of the VA 
examination said to have taken place in 
June 2002.  If these records are not 
available, that fact should be entered in 
the claims file.   Note:  If a temporary 
claims file containing the complete VA 
records and examination reports is 
obtained, then it will not be necessary 
to obtain them via contacting the VA 
medical center.  

6.  The VBA AMC should readjudicate the 
unresolved enumerated issues.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
February 2000 supplemental statement of 
the case (SSOC).  

If the benefits requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



